                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION


CALVIN L. PARKER,                                    )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:14-CV-279-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff's counsel be awarded
reasonable fees under 42 U.S.C. §406(b) in the amount of $4,000.00.


This Judgment Filed and Entered on February 27, 2019, and Copies To:
Derrick Kyle Arrowood                                (via CM/ECF electronic notification)
Leo Montenegro                                       (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
February 27, 2019                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
